Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 objected to because of the following informalities:  The claims include a typographical error. The term "appliable" is believed to be an error of the word "applicable.".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 5, 7 - 10, and 21 - 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo, U.S. Patent Publication No. 2019/0059129.
Luo teaches:

1. (Original) An indicating method for control signaling, wherein the method is appliable to a base station, and comprises: 
	configuring detection indicating information for indicating a terminal that needs to detect the control signaling within a time window (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]); and 
	sending a message carrying the detection indicating information to the terminal (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]).  

2. (Original) The method according to claim 1, wherein the detection indicating information comprises an indicating bit corresponding to each terminal, and each indicating bit is configured to indicate whether the terminal corresponding to the indicating bit needs to perform control signaling detection (AGI can be device specific or group specific, [0127], this implies signaling would be included to identify the device or group); or 
	the detection indicating information comprises an identification of each indicated terminal that needs to perform the control signaling detection (AGI can be device specific or group specific, [0127], this implies signaling would be included to identify the device or group).  

3. (Original) The method according to claim 1, wherein the detection indicating information is further configured to indicate a manner in which the terminal that needs to detect the control signaling within the time window performs control signaling detection (UE can send a beam status report to update the transmit beams, such an action is considered functionally equivalent to a manner in which the terminal needs to detect the control signaling, [0125]).  

4. (Currently amended) The method according to claim 1, wherein the time window is fixed or configurable (any time window would be either fixed or configurable).  

5. (Currently amended) The method according to claim 1, wherein the detection indicating information is carried in a fixed or configurable time-frequency resource location (any resource location would be either fixed or configurable).

7. (Currently amended) The method according to claim 1, wherein the detection indicating information has a fixed or configurable aggregation level (some wireless communications systems may implement slot aggregation, [0108], any aggregation level would be either fixed or configurable).  

8. (Currently amended) An indicating method for control signaling, wherein the method is appliable to a terminal and comprises: 
	acquiring detection indicating information sent by a base station for indicating the terminal that needs to detect the control signaling within a time window (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]); and 
	performing control signaling detection within the time window according to the detection indicating information, in response to that the terminal indicated by the detection indicating information comprises the current terminal (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]).  

9. (Currently amended) The method according to claim 8, wherein the method comprises, prior to performing the control signaling detection within the time window according to the detection indicating information: 
	determining whether an indicating bit corresponding to the current terminal in the detection indicating information is in a first marking state, and in response to that the indicating bit corresponding to the current terminal is in the first marking state, determining that the current terminal needs to detect the control signaling within the time window; or 
	determining whether the detection indicating information comprises an identification of the current terminal, and in response to that the detection indicating information comprises the identification of the current terminal, determining that the current terminal needs to detect the control signaling within the time window (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]).  

10. (Currently amended) The method according to claim 8, wherein the detection indicating information is further configured to indicate a manner in which the terminal that needs to detect the control signaling within the time window performs the control signaling detection, and said performing the control signaling detection within the time window according to the detection indicating information comprises: -5-Docket No.: LZ2012537CN08-WF1802405US 
	performing the control signaling detection within the time window according to the manner for detecting indicated by the detection indicating information (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]).  

21. (Currently amended) A non-transitory computer-readable storage medium having a computer program stored thereon, for execution by a processor, to implement operations of the method according to claim 1 (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]).  

22. (Currently amended) A base station, wherein the base station comprises: 
	memory, having a computer program stored thereon; and 
	a processor, configured to execute the computer program in the memory to implement operations of the method according to claim 1 (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]). 
 
23. (Currently amended) A non-transitory computer-readable storage medium having a computer program stored thereon, for execution by a processor, to implement operations of the method according to claim 8 (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]).  

24. (Currently amended) A terminal, wherein the terminal comprises: 
	memory, having a computer program stored thereon; and 
	a processor, configured to execute the computer program in the memory to implement acquiring detection indicating information sent by a base station for indicating the terminal that needs to detect the control signaling within a time window (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]); and 
	performing control signaling detection within the time window according to the detection indicating information, in response that the terminal indicated by the detection indicating information comprises the current terminal (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]).  

25. (New) The terminal according to claim 24, wherein the processor is further configured to implement, prior to the performing the control signaling detection within the time window according to the detection indicating information: 
	determining whether an indicating bit corresponding to the current terminal in the detection indicating information is in a first marking state, and in response that the indicating bit corresponding to the current terminal is in the first marking state, determining that the current terminal needs to detect the control signaling within the time window; or 
	determining whether the detection indicating information comprises an identification of the current terminal, and in response that the detection indicating information comprises the identification of the current terminal, determining that the current terminal needs to detect the control signaling within the time window (when a UE has incoming data, the base station transmits a wakeup signal to notify the UE to receive a PDCCH, [0143]).  

26. (New) The terminal according to claim 24, wherein the detection indicating information is further configured to indicate a manner in which the terminal that needs to detect the control signaling within the time window performs the control signaling detection, and said performing the control signaling detection within the time window according to the detection indicating information comprises: 
	performing the control signaling detection within the time window according to the manner for detecting indicated by the detection indicating information (UE can send a beam status report to update the transmit beams, such an action is considered functionally equivalent to a manner in which the terminal needs to detect the control signaling, [0125]).  

27. (New) The terminal according to claim 24, wherein the terminal is configured to determine, based on the detection indicating information, a timing for detecting the control signaling, to thereby avoid that when a transmission unit does not carry the control signaling, all terminals still perform the control signaling detection on the transmission unit, and avoid that when the transmission unit only carries the control signaling for a specific terminal, other terminals also perform the control signaling detection on the transmission unit, thereby reducing energy consumption of the terminal (AGI can be device specific or group specific, [0127], this implies signaling would be included to identify the device or group).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claim 5 above, and further in view of Ly, 2019/0166556.
Applicant overcomes Luo by introducing the concept of a control resource set (CORESET). Luo does not teach utilizing a CORESET. However, Ly teaches utilizing a CORESET. It would be obvious to one skilled in the art at the earliest effective filing date to modify the teachings of Luo to incorporate the known technique of utilizing a CORESET as taught by Ly in order to obtain the predictable result of complying with the latest communication specifications.
The combination teaches:

6. (Original) The method according to claim 5, wherein the detection indicating information is located in a control resource area CORESET for carrying common control information (wake up signal is with CORESET, [0033], Ly).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463